Citation Nr: 0208282	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  91-49 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.

2.  Evaluation of degenerative joint disease of both knees 
and the left shoulder, currently evaluated as 10 percent 
disabling collectively.

3.  Evaluation of lumbar paravertebral fibromyositis with 
sacroiliitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The case was previously before the Board in April 1992 and 
May 1996, at which time matters currently on appeal were 
remanded to the RO for additional action which has since been 
completed, and the case is now ready for final appellate 
review.

The issue of total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
has never been adjudicated because as an RO adjudicator noted 
in a June 1995 supplemental statement of the case, the 
veteran was sent a VA Form 21-8940 for completion and he 
never completed and returned it.  VA's duties and obligations 
are contingent and sequential in nature.  Since a "specific 
claim in the form prescribed by the Secretary" has not been 
received, the claim has not been adjudicated.  
38 U.S.C.A.§ 5101 et seq. (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.150 et seq. (2001).  Since there has been no 
adjudication, there is no Board jurisdiction and thus no 
matter on appeal.

The veteran filed a notice of disagreement in regard to a 
claim for liver disease and a statement of the case was 
issued.  In July 2001, he requested a hearing, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran's deviated nasal 
septum is developmental in nature and that he did not injure 
his septum in service.

2.  The veteran has and most nearly approximates X-ray 
evidence of left (minor) shoulder arthritis and slight 
limitation of motion.  He does not have or nearly approximate 
arm motion limited to midway between the side and the 
shoulder level.  

3.  The veteran has had and most nearly approximates either 
painful motion and X-ray evidence of arthritis or X-ray 
evidence of arthritis and slight limitation of flexion in 
each knee.

4.  The veteran has had and most nearly approximates X-ray 
evidence of lumbosacral spine arthritis and slight limitation 
of motion.  


CONCLUSIONS OF LAW

1.  The veteran's deviated nasal septum was not the result of 
disease or injury which was incurred or aggravated in service 
but rather is strictly a developmental defect and as such not 
a disease within the meaning of VA compensation law.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

2.  The criteria for a separate 10 percent rating, but not 
higher, for degenerative joint disease of the left shoulder, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2001).

3.  The criteria for a separate 10 percent rating, but not 
higher, for degenerative joint disease of the right knee, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260 (2001).

4.  The criteria for a separate 10 percent rating, but not 
higher, for degenerative joint disease of the left knee, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2001).

5.  The criteria for a disability rating in excess of 10 
percent for lumbar paravertebral fibromyositis with 
sacroiliitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claims in 
the rating decisions, statement of the case, supplemental 
statements of the case, and other correspondence.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records are contained in the claims folder, the 
veteran has submitted statements and he testified during a 
hearing at the RO in April 1991.  Reasonable VA attempts to 
assist the veteran in obtaining necessary evidence have been 
made, and he has been advised as recently as July 2001 that 
he could make any comment he wished.  There are of record 
service and VA medical records relating to his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.  
Examinations have already been performed.  More examinations 
are not necessary to make a decision on the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA.  VA's duties have been fulfilled.  As such, the Board 
finds that the veteran has not been prejudiced by the Board's 
consideration of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Deviated nasal septum

The veteran did not specifically file a claim for service 
connection for deviated nasal septum in January 1990.  He 
claimed service connection for sinusitis, and sinusitis has 
been service-connected.  A deviated nasal septum was found on 
VA examination in February 1990, and the RO adjudicated the 
matter of service connection for deviated nasal septum.  The 
veteran testified during his hearing in April 1991 that he 
had not injured his nose in service.  Transcript at 11.  
Moreover, the service medical records show no deviated nasal 
septum.  A VA examination was conducted in March 2001.  The 
end-result to it was a May 2001 addendum to that examination, 
opining that the veteran's nasal septum deviation is 
developmental in nature.  

Service connection may be established for disability 
resulting from disease or injury which was incurred or 
aggravated in service.  On the other hand, service connection 
may not be granted for congenital or developmental defects as 
they are not considered diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

In this case, the evidence shows that the veteran's deviated 
nasal septum is a developmental defect rather than the result 
of a disease or injury related to service.  In light of this, 
service connection for it must be denied.  
38 C.F.R. § 3.303(c).  The Board has considered the opinions 
of the general counsel in this area.  However, the opinions 
merely parrot the law; service connection may be granted for 
disability that is due to disease or injury.  Such disease 
may be familial or hereditary.  In the absence of disease or 
injury, including when a disability is due to a defect, 
service connection is not warranted.  There is no evidence of 
disease and the veteran has denied injury.  Absent competent 
evidence of disease or injury, service connection is not 
warranted.

Rating assignments

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2001).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Each of the ratings at issue is the product of an initial 
rating decision.  The Board has considered the issues raised 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board considers the issues to be entitlement to whatever 
evaluation or evaluations are appropriate for the 
disabilities at issue during the rating period.  That is, the 
Board has considered whether staged ratings should be 
assigned.  We conclude that disability levels have not 
significantly changed during the rating period and that 
uniform ratings are appropriate in this case.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, grant 20 percent; 

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, grant 10 percent.  

Note (1):  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  

38 C.F.R. Part 4, Diagnostic Code 5003.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The provisions of 38 C.F.R. § 4.59 indicate that with any 
form of arthritis, painful motion is an important factor of 
disability, and that the intent of the rating schedule is to 
recognize painful motion as at least minimally compensable.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Left shoulder

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5003.  The veteran was seen for left 
shoulder complaints in service.  On VA examination in 
February 1990, X-rays revealed minimal degenerative changes 
with small osteophytes in the shoulder joint.  He had no 
limitation of motion but there was severe crepitus with range 
of motion.  

On VA examination in August 1993, the veteran was reported to 
be right handed and his left shoulder had no swelling or 
limitation of motion but there was painful movement with 
severe crepitus.  

On VA examination in July 1998, X-rays of the veteran's left 
shoulder were normal. The veteran denied episodes of 
dislocation or recurrent subluxation of the left shoulder.  
Clinically, his left shoulder abducted to 130 degrees, flexed 
to 140 degrees, internally rotated to minus 30 degrees, and 
externally rotated to 90 degrees.  There was no objective 
evidence of painful motion of the left shoulder.   

On VA examination in March 2001, the veteran denied 
dislocation or recurrent subluxation of his left shoulder.  
Left shoulder abduction and flexion were to 130 degrees, 
internal rotation was to 60 degrees, and external rotation 
was to 90 degrees.  There was no painful motion.  

The evidence shows that the veteran has X-ray evidence of 
arthritis in his left shoulder, and that he had severe 
crepitus on range of motion on VA examination in February 
1990, painful motion with severe crepitus on VA examination 
in August 1993, and limitation of motion on VA examinations 
in July 1998 and March 2001.  These facts warrant a separate 
10 percent rating for degenerative joint disease of the left 
shoulder under Diagnostic Code 5003.  

The veteran does not have or nearly approximate the 
Diagnostic Code criteria at 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 for a 20 percent rating, however.  That criteria 
requires that arm motion be limited to midway between the 
side and shoulder level.  The evidence shows left shoulder 
motion well beyond this position throughout the rating 
period.  

Next, the Board notes that the veteran does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5201 
when it is considered in conjunction with 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In February 1990, other than severe crepitus, there were no 
suggestions clinically of painful motion, and the veteran 
only had minimal degenerative change shown radiographically.  
Crepitus has not been shown since, and no left upper 
extremity muscle atrophy, weakness, or the like, as per 
38 C.F.R. §§ 4.40 and 4.45, probative of more than 10 percent 
disability due to functional impairment from pain, has been 
shown over the course of the rating period.  

Knees

The veteran was assessed with bilateral patellofemoral joints 
syndrome on medical evaluation board in November 1989.

On VA examination in February 1990, X-rays of the knees 
revealed minimal degenerative changes with small osteophyte 
formation in the right intercondylar eminence of the tibia 
and in the posterior aspects of the patellae bilaterally.  
The veteran had a guarded gait and a painful range of motion.  
Both knees exhibited severe crepitus, a painful range of 
motion, and no limitation of motion or instability.  He had a 
4 by 1 cm scar on the anterolateral aspect of his left knee.  
There was no lower extremity atrophy.

The veteran did not have any atrophy on VA evaluation in 
December 1990.  He could walk on his heels and toes without 
an antalgic gait.  

During the hearing at the RO in April 1991, the veteran 
testified about his left knee injury in service.

On VA examination in August 1993, the veteran's lower 
extremities had no muscle atrophy or weakness and no knee 
swelling or effusion.  His knees had painful movement with 
crepitus bilaterally and no limitation of motion or 
instability.  

On VA examination in July 1998, the veteran complained of 
severe pain in his knee caps.  He denied episodes of 
dislocation or recurrent subluxation of his left knee.  
Clinically, his knees had a full and complete range of 
motion.  There was no objective evidence of painful motion of 
the right knee.  There was mild pain on all movements of the 
left knee.  A normal gait cycle was present.  The diagnosis 
was degenerative joint disease of the knees.  X-rays revealed 
mild to moderate degenerative joint disease of the left knee 
and mild degenerative joint disease of the right knee.

On VA examination in March 2001, the veteran denied 
dislocation or recurrent subluxation of his knees.  Right 
knee range of motion was from zero to 130 degrees and left 
knee range of motion was from zero to 120 degrees.  There was 
no painful motion.  

The Board notes that the veteran's range of motion for each 
knee was normal, in degrees, at the time of the VA 
examinations in February 1990, August 1993, and July 1998.  
However, there were circumstances present on those occasions 
which nevertheless mandate a separate compensable rating for 
each knee at those times.  Namely, the veteran had painful 
motion and X-ray evidence of arthritis.  In light of 
38 C.F.R. §§ 4.45(f), 4.59, and 4.71a, Diagnostic Code 5003, 
a separate 10 percent rating must be assigned for each knee 
based on those examinations.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Moreover, the veteran is shown to 
meet the criteria for a separate 10 percent rating for each 
knee based on the March 2001 examination since he has some 
actual limitation of motion in degrees which is not 
compensable under 5260 or 5261, and the second sentence of 
Diagnostic Code 5003 provides a basis for separate 10 percent 
ratings in instances when there is X-ray evidence of 
arthritis.

In light of this, a 10 percent rating should be assigned for 
each knee's disability.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  

However, neither knee's degenerative joint disease meets or 
nearly approximates the criteria for a higher rating than 10 
percent under the 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261.  Diagnostic Code 5260 calls for a 20 percent rating 
when flexion is limited to 30 degrees, and Diagnostic Code 
5261 calls for a 20 percent rating when extension is limited 
to 15 degrees.  The veteran has had extension of each knee to 
zero degrees throughout the rating period, and during the 
examinations in the rating period, his right knee flexion has 
been restricted to no more than 130 degrees, and his left 
knee flexion has been restricted to no more than 120 degrees.

Back

The veteran complained of back pain on medical evaluation 
board in November 1989.

On VA examination in February 1990, X-rays revealed 
sacroiliac joint sclerotic changes which the radiologist felt 
probably represented sacroiliitis.  The veteran's back had 
tenderness to pressure over the paravertebral spinous process 
muscles and there were tender fibrotic nodules.  He had a 
guarded gait and a painful range of motion.  Backward flexion 
was to 70 degrees, extension was to 20 degrees, lateral 
flexion was to 20 degrees, and rotation to 30 degrees left 
and right.

The veteran did not have any back spasm or atrophy on VA 
evaluation in December 1990.  He could walk on his heels and 
toes without an antalgic gait and there was mild tenderness 
in the iliolumbar ligament and some decreased abdominal 
strength.  

During the hearing at the RO in April 1991, the veteran 
testified that he would take Motrin for back pain.

On VA examination in August 1993, the veteran had tenderness 
to pressure and moderate spasms with several tender fibrotic 
nodules of his lumbar paravertebral musculature.  There was 
painful movement with limitations.  Back flexion was to 80 
degrees, lateral flexion was to 10 degrees, and rotation was 
to 30 degrees left and right.  The veteran's lower 
extremities had no muscle atrophy or weakness.  

On VA examination in July 1998, X-rays of the veteran's 
lumbosacral spine revealed minimal anterior spur formation at 
L4 and L5.  There was straightening of the normal lordotic 
curve due to muscle spasm.  The impressions were early 
degenerative spondylosis of the lumbar spine, and muscle 
spasm.  The veteran complained of moderate low back pain.  
Clinically, his lumbar spine had a full and complete range of 
motion.  There was no objective evidence of painful motion of 
the lumbar spine.  The veteran had a normal gait cycle.  The 
diagnosis was lumbar paravertebral myositis with 
sacroiliitis.

On VA examination in March 2001, the veteran's lumbar spine 
forward flexion was to 60 degrees, backward extension was to 
30 degrees, and lateral flexions and rotations were to 35 
degrees.

The evidence shows that the veteran has X-ray evidence of 
arthritis in his low back, and that he has slight limitation 
of motion.  Under these circumstances, no more than a 10 
percent rating is warranted under Diagnostic Code 5292.  

Next, the Board notes that the veteran does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5292 
when it is considered in conjunction with 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran had tenderness of his muscles, tender nodules, and a 
guarded gait on VA examination in February 1990; mild 
tenderness in his iliolumbar ligament and some decreased 
abdominal strength on VA evaluation in December 1990; 
moderate spasms and tender nodules on VA examination in 
August 1993; straightening of the lordotic curve due to 
muscle spasm but no evidence of painful motion of the lumbar 
spine and a normal gait cycle on VA examination in July 1998; 
and no lumbar spine muscle tenderness or spasm, and painful 
motion only on the last degree of the range of motion on VA 
examination in March 2001.  The muscle spasm, weakness, 
guarded gait, painful motion, tenderness, and the like, is 
adequately compensated by the 10 percent rating assigned.  
More significant weakness, atrophy, antalgia, or the like 
indicative of a greater degree of disability than 10 percent 
is not shown.

For each of the issues considered, the benefit of the doubt 
doctrine does not apply, as there is no doubt to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

The Board has identified and considered all pertinent rating 
criteria necessary in light of the facts established.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).


ORDER

Entitlement to service connection for deviated nasal septum 
is denied.

A separate 10 percent rating, but not higher, for 
degenerative joint disease of the left shoulder is granted, 
subject to rules governing payment of VA monetary benefits.  
A separate 10 percent rating, but not higher, for 
degenerative joint disease of the right knee is granted, 
subject to rules governing payment of VA monetary benefits.  
A separate 10 percent rating, but not higher, for 
degenerative joint disease of the left knee is granted, 
subject to rules governing payment of VA monetary benefits.  
An evaluation in excess of 10 percent for lumbar 
paravertebral fibromyositis with sacroiliitis is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



